REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-30 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

The closest prior art Walling, Willoughby H. (U.S. PG Pub 2012/0315987 A1) which discloses a virtual performance. However, Walling singularly or in combination fails to disclose the recited feature:
As per claims 1 and  3 “notify the participant of an opportunity to achieve virtual rewards in a gaming environment or virtual world via visiting a specific geographical location in the non-virtual environment and performing some action in the non-virtual environment; participant is verified as participating; and Gameco servers determine if opportunity has been met and award virtual reward to participant, wherein verifying that 
As per claim 9 “a client contacts Gameco  and agrees on an offer of virtual world benefits or rewards to be awarded participants in an online game for performing activities in a real world; Gameco servers populate the offer via a notification to the computing devices of at least some of the participants in the online game, wherein the participant must perform the activity at a threshold level to obtain a reward in the virtual game world; client pays Gameco for providing the notification; and client subsidizes at least part of the costs of the virtual reward”.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571)272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM. Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PIERRE E ELISCA/Primary Examiner, Art Unit 3715